Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is
dated the 24th day of February, 2012 but effective as of March 9, 2012 (the
“Effective Date”), by and among AMERICAN CHARTERED BANK, an Illinois banking
corporation (“Lender”), and LIME ENERGY CO., a Delaware corporation (the
“Company”), LIME ENERGY ASSET DEVELOPMENT, LLC, a Delaware limited liability
company, LIME ENERGY SERVICES CO., a Massachusetts corporation, LANDMARK
ELECTRICAL AND MECHANICAL SERVICES, LLC, a New York limited liability company,
LANDMARK SERVICE COMPANY, LLC, a North Carolina limited liability company, and
LANDMARK SERVICES COMPANY OF FLORIDA, LLC, a Florida limited liability company,
(collectively, the “Borrowing Subsidiaries;” the Company and the Borrowing
Subsidiaries are hereinafter collectively referred to as “Borrowers” and each as
a “Borrower”), jointly and severally, and LIME FINANCE, INC., a Delaware
corporation (“Lime Finance”).

 

WITNESSETH:

 

WHEREAS, Borrowers, Lime Finance and Lender entered into that certain Credit and
Security Agreement dated as of March 9, 2011, as amended by that certain
Amendment to Credit and Security Agreement dated as of May 11, 2011, as further
amended by that certain Second Amendment to Credit Agreement and Security
Agreement dated as of August 5, 2011, as further amended by that certain Third
Amendment to the Credit and Security Agreement dated as of November 7, 2011, and
as further amended by that certain Fourth Amendment to Credit and Security
Agreement dated as of December 6, 2011 (collectively, the “Credit Agreement;”
all capitalized terms used in this Amendment but not defined in this Amendment
shall be used with the meaning given to such terms in the Credit Agreement););
and

 

WHEREAS, Borrowers, Lime Finance and Lender desire to extend the Maturity Date
as of the Effective Date as set forth in this Amendment.

 

NOW THEREFORE, in consideration of the amended provisions herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, it is
agreed among Borrowers, Lime Finance and Lender as follows:

 

1.             This Amendment amends and is incorporated into the Credit
Agreement, and this Amendment and the Credit Agreement are hereafter
collectively referred to as the “Agreement.”

 

2.             The Borrowers, Lime Finance and the Lender hereby agree to the
following amendment to the Credit Agreement effective as of the Effective Date:

 

(a)           Section 1.01 of the Credit Agreement is amended by deleting the
definition of Maturity Date and replacing it with the following:

 

--------------------------------------------------------------------------------


 

“Maturity Date” means March 9, 2013.

 

3.             Except as hereby amended, the Credit Agreement shall remain in
full force and effect.  If any conflict exists between the terms and provisions
of the Credit Agreement, and the terms and provisions of this Amendment, the
terms and provisions of this Amendment shall govern and control.  All references
in the Loan Documents to the “Credit Agreement” shall be deemed to be references
to the Credit Agreement as amended by this Amendment.

 

4.             Each party covenants, warrants and represents that it has the
authority to execute and bind each respective party to this Amendment.  Each
Loan Party further reconfirms its representations and warranties to Lender as
set forth in the Credit Agreement as being true in all respects, and that there
are no existing defaults or Events of Default under any provision of the
Agreement or any related documents or other indebtedness to Lender.

 

5.             The Loan Parties shall be responsible for all costs incurred by
Lender in connection with the preparation, execution and delivery of this
Amendment and any other Loan Documents executed in connection herewith
including, without limitation, reasonable attorneys’ fees.

 

6.             The Agreement shall not be further amended, altered, modified, or
changed in any way except in writing signed by all the parties to the Agreement,
or their successors or assigns.

 

7.             The Agreement constitutes the entire agreement between the
parties and supersedes all prior and contemporaneous agreements or
understandings, whether written or oral, between the parties with respect to the
subject matter hereof.  The Agreement shall be binding on the parties hereto,
and their respective successor and assigns.

 

 [Remainder of page intentionally left blank — signature pages follow]

 

--------------------------------------------------------------------------------


 

[Signature Page to Fifth Amendment to Credit and Security Agreement]

 

THE UNDERSIGNED have, on the day and year first above written, signed this
Amendment on behalf of, and with the authority to bind, each respective party
and, without further action, this Amendment shall be deemed effective as of the
Effective Date.

 

LOAN PARTIES:

 

 

 

 

 

 

LIME ENERGY CO., a Delaware corporation

 

LIME ENERGY ASSET DEVELOPMENT, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

LIME ENERGY CO., its sole Member and

By:

/s/ Jeffrey Mistarz

 

 

Manager

Name:

Jeffrey Mistarz

 

 

 

Title:

Chief Financial Officer

 

 

By:

/s/ Jeffrey Mistarz

 

 

 

 

Name:

Jeffrey Mistarz

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

LIME FINANCE, INC., a Delaware corporation

 

LANDMARK ELECTRICAL AND MECHANICAL SERVICES, LLC, a New York limited liability
company

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

By:

LIME ENERGY SERVICES CO.,

Name:

Jeffrey Mistarz

 

 

its sole Member and Manager

Title:

Chief Financial Officer

 

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

 

 

Name:

Jeffrey Mistarz

 

 

 

 

Title:

Treasurer

 

 

 

 

LIME ENERGY SERVICES, CO., a Massachusetts corporation

 

LANDMARK SERVICES COMPANY OF FLORIDA, LLC, a Florida limited liability company

 

 

 

 

 

 

 

By:

LIME ENERGY SERVICES CO.,

By:

/s/ Jeffrey Mistarz

 

 

its sole Member and Manager

Name:

Jeffrey Mistarz

 

 

 

 

Title:

Treasurer

 

 

By:

/s/ Jeffrey Mistarz

 

 

 

 

Name:

Jeffrey Mistarz

 

 

 

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

[Loan Party signatures continued]

 

LANDMARK SERVICE COMPANY, LLC,

 

 

a North Carolina limited liability company

 

 

 

 

 

 

By:

LIME ENERGY SERVICES CO., its sole Member and Manager

 

 

 

 

 

 

 

By:

/s/ Jeffrey Mistarz

 

 

 

Name:

Jeffrey Mistarz

 

 

 

Title:

Treasurer

 

 

 

--------------------------------------------------------------------------------


 

[Lender signature page]

 

Lender:

 

AMERICAN CHARTERED BANK,

 

 

an Illinois banking corporation

 

 

 

 

 

 

By:

/s/ William D. Provan

 

 

 

William D. Provan

 

 

 

Group Senior Vice President

 

 

 

--------------------------------------------------------------------------------